DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 4-5 and 13 have been amended. Claims 1-3, 6-12 and 14-16 are cancelled. Claims 17-21 are new. Claims 4-5, 13 and 17-21 are pending.
Status of Previous Rejections
The rejections of Claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by JP’676 (JP 2004-200676, IDS dated 09/28/2017) have been withdrawn in view of the amendment.
The rejections of Claims 5-16 under 35 U.S.C. 103 as being unpatentable over JP’676 (JP 2004-200676, IDS dated 09/28/2017), and further in view of JP’424 (JP 2010-062424, IDS dated 09/28/2017) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 13 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant Specification discloses that a reaction product is formed near a surface of the magnetic powder. There is no support that a reaction product is formed at a surface of the magnetic powder. Thus, there is new matter issues in claims 4-5, 17 and 18. 
Instant Specification discloses that Zn is added to the magnetic powder. There is no support that the magnetic powder contains Zn. Thus, there is new matter issues in claims 17 and 18. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-20 recite the limitation "The electronic component”.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’787 (JP 2004-253787).
Regarding claims 4, 17 and 19-20, JP’787 teaches a magnetic material comprising zinc added to a Fe-Si alloy powder, and after a heat treatment at 300-1000 ºC, ZnO and mixed oxide containing Zn and Fe are formed at a surface of the magnetic alloy powder (Abstract; Page 2-6; Examples 41-60; Fig. 1), which meets the reaction product limitation recited in claims 4 and 17. JP’787 discloses that there is a glass phase between the mixed oxide layer and the glass phase may contain ZnO (Page 2-6; Fig. 1), which meets the grain boundary layer limitation recited in claims 4, 17 and 19-20.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 13, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP’787 (JP 2004-253787), and further in view of JP’424 (JP 2010-062424, IDS dated 09/28/2017)
Regarding claims 5, 13, 18 and 21, JP’787 teaches a magnetic material comprising zinc added to a Fe-Si alloy powder, and after a heat treatment at 300-1000 ºC, ZnO and mixed oxide containing Zn and Fe are formed at a surface of the magnetic alloy powder (Abstract; Page 2-6; Examples 41-60; Fig. 1), which meets the reaction product limitation recited in claims 5 and 18. JP’787 discloses that there is a glass phase between the mixed oxide layer and the glass phase may contain ZnO (Page 2-6; Fig. 1), which meets the grain boundary layer limitation recited in claims 5, 13, 18 and 21.
JP’787 does not disclose a coil is formed inside or on a surface of the magnetic body. JP’424 teaches an electronic component with a coil embedded in a molded body comprising Fe-based soft magnetic powder coated with ZnO containing glass ([0009]). JP’424 discloses that the soft magnetic powder may be used to make a power inductor by forming a coil inside the powder compact (Abstract; [0009]). Thus, it would be obvious to one of ordinary skill in the art to make a powder inductor by forming a coil inside the powder compact using the powder of JP’787 would be able to make a power inductor with success as disclosed by JP’424.
Response to Arguments
Applicant’s arguments dated 06/14/2022 have been considered but are moot in view of the new ground of rejection ground.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733